DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/25/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 6,406,246 to Itoh et al. in view of patent no. 7,787,985 to Tsujimoto.
Regarding claims 1, 8 and 12, Itoh et al. discloses a vertical lift (205) having a vertical support structure (233) and having a vertically aligned first carriage (205a) and second carriage (205b) independently positionable along a respective first vertical portion and a second vertical portion of the vertical support structure, wherein at least a portion of each of the first vertical portion and the second vertical portion of the vertical support structure overlap; a first vertical drive system (236) coupled to the first carriage and configured to position the first carriage at selected levels within the first vertical portion of the vertical support structure; a second vertical drive system (237) coupled to the second carriage and configured to position the second carriage at selected levels within the second vertical portion of the vertical support structure; and a processor subsystem (col. 5, lines 42-51) in communication with the first vertical drive system and the second vertical drive system to: selectively position the first carriage and the second carriage at respective selective levels along the vertical support structure; and activate either the first carriage or the second carriage to transfer an article at a selected level and concurrently position the other of the first carriage or the second carriage out of a path of the activated carriage to avoid collision between the first carriage and the second carriage.
	Itoh et al. discloses the claimed invention except for the storage rack.
	Tsujimoto discloses that it is known to have a storage rack (2) in an article storage facility.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Itoh et al. with the teachings of Tsujimoto by adding the storage rack with a reasonable expectation of success for the purpose of providing an efficient means for storing IC chips.  
	Regarding claim 2, Tsujimoto discloses a shuttle vehicle (12).  
	Regarding claim 3, Tsujimoto discloses a plurality of storage locations (not numbered, but shown in fig. 1) and an aisle (not numbered, but shown in fig 1; Note: where travel rail [7] runs is the aisle).
	Regarding claims 4, 6, 10 and 11, Tsujimoto discloses conveyors (12).

	Regarding claims 13-17, the recited method steps for conveying an article is considered to be obvious to Itoh et al. in view of Tsjimoto, since Itoh et al. in view of Tsjimoto discloses all of the structural limitations of the claims as discussed above.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Itoh et al. with the teachings of Tsujimoto for the purpose of providing an efficient apparatus to store IC chips by performing the claimed method. 

Response to Arguments
Applicant's arguments filed 12/11/21 have been fully considered but they are not persuasive.  Applicant argues the combination of Itoh and Tsujimoto does not disclose to "activate either the first carriage or the second carriage to transfer an article at a selected level and concurrently position the other of the first carriage or the second carriage out of a path of the activated carriage to avoid collision between the first carriage and the second carriage."  The examiner disagrees because Itoh discloses that the carriages do move in respect to each other and due to their physical limitations and the spacer [234] shown in fig. 4 on element [233] that prevents the first and second carriages from colliding.  Next, applicant cites the Notice of Allowance from application no. 15/414,957 as further evidence that Itoh and Tsujimoto does not disclose the cited passage.  The examiner disagrees because based on further consideration of the references in question, he feels that Itoh and Tsujimoto does meet the limitations of the cited passage.        

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj.